

116 S2413 IS: Trade Certainty Act of 2019
U.S. Senate
2019-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2413IN THE SENATE OF THE UNITED STATESAugust 1, 2019Mr. Carper (for himself, Mr. Toomey, Mrs. Feinstein, Mr. Lee, Mr. Jones, Ms. Sinema, Mr. Menendez, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo exclude the imposition of duties and import quotas from the authorities provided to the
			 President under the International Emergency Economic Powers Act.
	
 1.Short titleThis Act may be cited as the Trade Certainty Act of 2019. 2.Exclusion of imposition of duties and import quotas from presidential authorities under International Emergency Economic Powers ActSection 203 of the International Emergency Economic Powers Act (50 U.S.C. 1702) is amended—
 (1)by redesignating subsection (c) as subsection (d); and (2)by inserting after subsection (b) the following:
				
 (c)(1)The authority granted to the President by this section does not include the authority to impose duties or tariff-rate quotas or (subject to paragraph (2)) other quotas on articles entering the United States.
 (2)The limitation under paragraph (1) does not prohibit the President from excluding all articles, or all of a certain type of article, imported from a country from entering the United States..